                     Case 1:19-mc-00412-LAK-GWG Document 42 Filed 09/19/19 Page 1 of 1

        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        ---------------------------------------------------------------------x
                                                                                           ORDER OF REFERENCE
           In Re Enforcement Of PhilippineForfeiture                                       TO A MAGISTRATE JUDGE
           Judgment Against All Assets Of Arelma, S.A.,
           Formerly Held At Merrill Lynch, Pierce, Fenner                                       19 MC 412    (LAK ) ( GW~
           & Smith, lncoroorated. lncludina. But Not
           Limited To, Account Number 16.·                                       USDCSDNY
                                                                                 DOCUMENT
                                                                                                             I
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC#:
                                                                                       -~~-+,f,d--+-64-
                                                                                 DATE FILED:
                                                                            xLlb:::;;:;:=~~~~;;t;;;~


               The above entitled action is referred to the designated Magistrate Judge for the following
        purpose(s):

                 General Pretrial (includes scheduling,
                 discovery, non-dispositive pretrial
                 motions, and settlement)                                        •   Consent under 28 U.S.C. §636(c) for all
                                                                                     purposes (including trial)

                                                                                     Consent under 28 U.S.C. §636(c) for limited

        •        Specific Non-Dispositive
                 MotionJDispute: *
                                                                                 •   purpose (e.g., dispositive motion,
                                                                                     preliminary injunction)
                                                                                     Purpose: _ _ _ _ _ _ __


                                                                                 •   Habeas Corpus

                 If referral is for discovery disputes when
                 the District Judge is unavailable, the time
                 period of the referral: _ _ _ _ _ _ __
                                                                                 •   Social Security
                                                                                     Dispositive Motion (i.e., motion requiring
                                                                                     a Report and Recommendation)

        •        Settlement*
                                                                                     Particular Motion:· - - - - - - - -



        •        Inquest After Default/Damages Hearing                               All such motions: _X
                                                                                                        _ _ _ __




*Do not check if heady referred for general pretrial.

Dated       r/4f,JCz
                                                                                 United States District Judge
